Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 25, 2020.  Claims 1-20, are currently pending.

Priority
Certified copy of priority document 2018102846408 dated April 02, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
In the instant case claim 7 is missing, or the claims appear to be misnumbered beginning with claim 8.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (hereinafter Li) (US 10,375,665).
	Regarding claims 1, 11, 20, Li discloses a mobility information reporting method (equivalent to registration, see also the Title), performed by a terminal device (user equipment (UE), col. 4, line 12-21, and terminal device UE comprising a processor and a machine readable memory, col. 3, lines 13-18), comprising: 
	obtaining mobility information, wherein the mobility information comprises at least one of geographical location information of the terminal device (mobility location 
	reporting the mobility information to a network device (the UE 100, fig. 5, performs registration with the network and is notified of its Mobile Initiated Communication to report its mobility pattern information), (col. 2, lines 57-65; col. 21, lines 16-23; col. 26, lines 3-20).  Li further discloses microprocessor 802 may execute program instructions stored in memory 804, 808 in order to implement the desired functionality of the node and/or function as described herein. 
	Regarding claims 2, 12, Li discloses wherein the geographical location information comprises at least one of coordinate information of the terminal device, identification information of a cell accessed by the terminal device, identification information of a tracking area (TA) accessed by the terminal device, identification information of a radio access network notification area (RNA) accessed by the terminal device (by transmitting an indication to the (R)AN 102, the CN 818 node is able to allow the (R)AN 102 to reduce the signaling associated with a node in MO-only/MICO mode. Note, the requirement is recited in the alternative, satisfies the “or” function) (col. 6, lines 1-19), identification information of a broadcast area accessed by the terminal device, identification information of a broadcast information sending area accessed by the terminal device or movement speed information of the terminal device. 
	Regarding claims 3, 13, Li discloses wherein the time information comprises at least one of time point information when the terminal device is at a geographical 
	Regarding claims 5, 15, Li discloses wherein the identification information of the terminal device comprises at least one of identification information determined in subscription to the network device, cell radio network temporary identifier (C-RNTI) information, system architecture evolution temporary mobile subscriber identity (S-TMSI) information, international mobile subscriber identity (IMSI) information, connection resume identification information, flight terminal identification information, or ground (land based) terminal identification information (mobility identification information) (col. 6, lines 20-46).  
	Regarding claims 6, 16, Li discloses wherein a type of the mobility information comprises at least one of the following: flight movement information; ground movement information; mobility information when the terminal device is in an idle state (upon expiry of the timer, the UE can transition into a state of idleness if no longer transmitting MICO data) (col. 2, lines 65-67; col. 3, lines 1-3); mobility information when the terminal device is in a connected state (col. 8, lines 51-60); mobility information when the terminal device is in an inactive state; or mobility information when the terminal device is in a state other than the idle state, the connected state, and the inactive state.  (Note, the requirement is recited in the alternative, satisfies the “or” function).
	Regarding claims 8, 18, Li discloses sending prompt information to the network device, wherein the prompt information is used to prompt that the terminal device has the mobility information (the N2 message can comprise N2 parameters and a Registration Request (which may include Registration type, and/or Permanent User ID (e.g. a SUPI) or 5G-GUTI, Security parameters, and/or NSSAI), and when 5G-(R)AN is used, the N2 parameters can include the Location Information (mobility pattern), Cell Identity and/or the RAT type related to the cell in which the UE 100 is camping) (col. 6, lines 63-67; col. 7 lines 1-9; col. 13, lines 9-17); and 
receiving a mobility information obtaining request from the network device, wherein the mobility information obtaining request is used to request the terminal device to report the mobility information (if the communication pattern information includes an indication of whether communication of MT data is expected to be triggered by communication of MO data, and/or an expected time interval between MT data and MO data communication events, the AMF 104 may disallow and/or deactivate the MICO mode for the UE 100 and reports that this has occurred to the UE 100, during registration and/or a registration update) (col. 9, lines 1-9).   
	Regarding claim 9, Li discloses wherein the prompt information indicates at least one of the following: the terminal device has flight movement information; the terminal device has ground movement information; the terminal device has mobility information when the terminal device is in an idle state (the Service Request procedure can be used by a UE 100 in the CM_IDLE state to request the establishment of a secure connection to an AMF 104. The UE 100 in the CM_IDLE state initiates the Service Request procedure in order to send uplink signaling messages, user data, and/or response to a network paging request) (col. 12, lines 60-65); the terminal device has mobility information when the terminal device is in a connected state; the terminal device has mobility information when the terminal device is in an inactive state; or the terminal device has mobility information when the terminal device is in a state other than the idle state, the connected state, and the inactive state.  (Note, the requirement is recited in the alternative, satisfies the “or” function).
	Regarding claim 10, Li discloses wherein sending prompt information to the network device comprises: sending a radio resource control (RRC) message to the network device, wherein the RRC message carries the prompt information; or sending a non-access stratum (NAS) message to the network device, wherein the NAS message carries the prompt information (service request is triggered) (the UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102. The RRC message(s) that can be used to carry the 5G-GUTI and this NAS message are described in 3GPP TS 38.331 and 3GPP TS 36.331) (col. 13, lines 27-44).
	Regarding claim 17, Li discloses wherein the network device comprises at least one of a base station, an MME, an S-GW, a PDN-GW, an AMF entity, a UPF entity, an SMF entity (receiving a registration request from the UE comprising a MICO mode preference and a suggested duration for the MICO preference; and transmitting the registration request to an AMF for a determination of whether the MICO mode is allowed for the UE based on a communication pattern, the AMF transmitting the determination and a periodic registration update) (col. 2, lines 5-17; col. 9, lines 9-23; col. 19, lines 4-11), or a dedicated application server.  
	Regarding claim 19, the limitation recited constitutes subject matter recited in claims 9 and 10, therefore treated and rejected likewise.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (hereinafter Li) (US 10,375,665) in view of KHORYAEV et al (hereinafter Khoryaev) (US 2019/0020987).
	Regarding claims 4, 14, Li discloses network-initiated communications with the UE at a future time and the determination can be to allow MICO mode with a periodic registration update timer value that expire before the future time occurs (at a future time)) (col. 1, lines 22-26), except does not expressly disclose wherein the time point information comprises at least one of absolute time information or relative time information.  Khoryaev in a similar field of endeavor discloses time point information comprises at least one of absolute time information or relative time information (a coordinate of the UE 105 that is relative to another object, such as a reference geographical point that may be collocated with the serving eNB 110 or any other geographical point) (paras. 0029).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a time associated with the geo-information acquisition, that is, a time at which the geo-information was acquired, collected or obtained as taught by Khoryaev with the device of Li since the reference point may be defined for a relatively small area in order to keep the same accuracy across the network 100 and may be useful for deployment scenarios where geo-information reports are required to have a limited payload size, such as when the geo-information report is to be signaled using a "small data payload". 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.